                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

    FELIX DELEON, #1731553                           §
    VS.                                              §                 CIVIL ACTION NO. 4:15cv726
    DIRECTOR, TDCJ-CID                               §
                                         ORDER OF DISMISSAL
           Petitioner Felix Deleon, a prisoner confined in the Texas prison system, filed the above-styled
    and numbered petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. He is challenging
    his Cooke County conviction for the offense of Voluntary Manslaughter. The case was referred to
    United States Magistrate Judge Christine A. Nowak, who issued a Report and Recommendation
    concluding that the petition should be denied. Petitioner has filed a response apologizing for filing
    the petition (Dkt. #20).
           The Report and Recommendation of the Magistrate Judge, which contains proposed findings
    of fact and recommendations for the disposition of such action, has been presented for consideration,
    and no objections thereto having been timely filed, the Court is of the opinion that the findings and
    conclusions of the Magistrate Judge are correct, and adopts same as the findings and conclusions of
.
    the Court. It is therefore
           ORDERED that the petition for a writ of habeas corpus is DENIED and the case is
    DISMISSED with prejudice. A certificate of appealability is DENIED. All other motions not
    previously ruled on are hereby DENIED.

          SIGNED this 4th day of December, 2018.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
